MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                               May 26 2020, 9:11 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Anthony S. Churchward                                   Samuel J. Dayton
Fort Wayne, Indiana                                     Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Kewan Ramseur,                                          May 26, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1513
        v.                                              Appeal from the Whitley Circuit
                                                        Court
State of Indiana,                                       The Honorable Matthew J.
Appellee-Plaintiff.                                     Rentschler, Judge
                                                        Trial Court Cause No.
                                                        92C01-1804-F2-69



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                     Page 1 of 18
                                              Case Summary

[1]   Kewan Ramseur challenges his conviction for dealing in cocaine, a Level 2

      felony. We affirm.


                                                     Issue

[2]   Ramseur raises one issue on appeal, which we restate as whether the trial court

      properly admitted evidence found as a result of an open air canine sniff.


                                                     Facts

[3]   On April 30, 2018, Ryan Taliaferro drove Ramseur from Fort Wayne to

      Chicago in Taliaferro’s vehicle. While in Chicago, Ramseur and Taliaferro

      stopped at an unidentified location. Ramseur made a phone call, left the

      vehicle, and “met a guy” while Taliaferro remained in the vehicle. Tr. Vol. II

      p. 11. Taliaferro believed that Ramseur was out of the vehicle for about ten to

      fifteen minutes. Ramseur then placed a backpack in the trunk of Taliaferro’s

      vehicle, and the pair then began the trip back to Fort Wayne.


[4]   On the return trip to Fort Wayne, Officer Garry Archbold, with the Columbia

      City Police Department, observed Taliaferro traveling forty-five miles per hour

      in a sixty miles per hour zone. Officer Archbold also observed Taliaferro cross

      the fog line by “approximately half a car width.” Id. at 159. Officer Archbold

      initiated a traffic stop and obtained identification from both Taliaferro and




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020   Page 2 of 18
      Ramseur. 1 Officer Archbold requested that Taliaferro join Officer Archbold in

      his vehicle—which was Officer Archbold’s standard procedure—while he

      processed their licenses through his computer system.


[5]   While in his police vehicle, Officer Archbold observed that Taliaferro was

      speaking a lot and seemed nervous. Taliaferro told Officer Archbold that she

      and Ramseur went to Chicago briefly to drop off Taliaferro’s eight-year-old son

      at his father’s home. Officer Archbold asked Taliaferro to remain in the police

      vehicle while he returned Ramseur’s driver’s license and spoke with Ramseur.

      When questioned, Ramseur relayed to Officer Archbold that he and Taliaferro

      went to visit his family in Illinois and also stopped in Valparaiso. Officer

      Archbold noted the inconsistencies in Taliaferro’s and Ramseur’s versions of

      the day’s events.


[6]   Officer Archbold became suspicious of criminal activity based on the “totality

      of . . . all the circumstances that were happening.” Id. at 40. Those

      circumstances included: Taliaferro’s slow speed; Taliaferro’s nervousness; the

      quick turnaround time in Chicago; and the inconsistencies between Ramseur’s

      and Taliaferro’s stories, which led Officer Archbold to believe one or both were

      lying. Based on his twenty years of law enforcement experience, Officer

      Archbold suspected the purpose of the brief trip to Chicago was drug related.




      1
        Officer Archbold conducted a traffic stop “to make sure that there was no kind of impairment or any
      criminal activity afoot.” Tr. Vol. II p. 159. Officer Archbold ultimately determined, however, that an
      investigation for operating while intoxicated was not needed.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                     Page 3 of 18
[7]   Officer Archbold returned to his vehicle and, after providing Taliaferro with a

      warning ticket, asked Taliaferro if she would answer additional questions.

      Taliaferro, who had already opened the door to Officer Archbold’s vehicle to

      exit, closed the door and remained inside the vehicle. Officer Archbold asked

      Taliaferro whether any illegal substances were in the vehicle and asked for

      Taliaferro’s permission to search the vehicle. Taliaferro declined and told

      Officer Archbold that she was tired and wanted to go home. Subsequently,

      Officer Archbold instructed Taliaferro to remain in his vehicle while Officer

      Archbold walked around Taliaferro’s vehicle with Officer Archbold’s canine

      officer.


[8]   While Officer Archbold was working with the canine officer, Officer Valentic,

      with the Columbia City Police Department, arrived to assist. While conducting

      the open air sniff, the canine officer reacted to the presence of illegal substances

      in the vehicle; as a result, Officer Archbold searched Taliaferro’s vehicle. 2 The

      search yielded marijuana in Taliaferro’s purse and three kilograms of cocaine in

      a backpack located in the trunk of the vehicle. The entire stop, up until the

      canine alerted, lasted approximately fourteen to fifteen minutes according to

      Officer Archbold’s body camera.


[9]   On April 30, 2018, the State charged Ramseur with Count I, dealing in cocaine,

      a Level 2 felony; and Count II, possession of cocaine, a Level 3 felony. On



      2
       Also, while the canine was conducting the open air sniff, Officer Valentic testified that he observed
      Ramseur ingest marijuana; therefore, Officer Valentic placed Ramseur under arrest.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                      Page 4 of 18
       March 5, 2019, Ramseur filed a motion to suppress “any and all evidence”

       seized from the vehicle after the canine sniff, arguing the traffic stop violated

       the prohibition on illegal searches and seizures under the Fourth Amendment

       of the United States Constitution and Article 1, Section 11 of the Indiana

       Constitution. Appellant’s App. Vol. II p. 46.


[10]   The trial court held a motion to suppress hearing on April 18, 2019. Witnesses

       testified to the foregoing facts. On April 22, 2019, the trial court entered an

       order denying Ramseur’s motion to suppress and found in relevant part:


               20. Because Ms. Taliaferro clearly wanted the stop to end and
               did not leave the scene because she thought that it would not be
               permitted, the Court finds that the events following the issuance
               of the written warning were not a consensual encounter. Ms.
               Taliaferro was explicit with the officer that she was tired and just
               wanted to go home and go to sleep. When the officer determined
               he was not going to get consent, he told Ms. Taliaferro to “sit
               tight for me.” This was an explicit instruction to remain in his
               squad car. As such, it is determinative that Ms. Taliaferro was
               not free to leave and did not have a subjective belief that she was
               free to leave.


                                                    *****


               22. The Officer was cognizant of the following facts which led
               him to utilize his drug dog to conduct a free air sniff:


                       a. The slow speed of the vehicle and the swerving behavior. The
                       officer would have found the speed especially noteworthy
                       when assessing whether the driver was being especially
                       careful to avoid being pulled over that night.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020      Page 5 of 18
                b. Ms. Taliaferro’s nervous talking. Police officers are
                experienced in evaluating people who are undergoing a
                traffic stop. Here Officer Archbold did note that Ms.
                Taliaferro was saying much more than necessary during
                their interactions and he took it as a sign of extraordinary
                nervousness.


                c. Different stories. Ms. Taliaferro indicated they went to
                Chicago to transport her son there. Mr. Ramseur
                indicated they went to Illinois to see his family, then
                stopped in Valparaiso on the way home. The stories were
                not consistent and added to the officer’s suspicions.


                d. Short visit to Chicago. Officer Archbold testified that his
                suspicions were aroused by the extremely short trip from
                Fort Wayne to Chicago and back as this is sometimes
                indicative of drug-trafficking activity. . . .


        23. Because the dog was already present in Officer Archbold’s
        vehicle, the additional time required was minimal and minimally
        intrusive on the vehicle occupant’s privacy. See Illinois v. Caballes,
        543 U.S. 405 (2005), (the use of a well-trained narcotics-detection
        dog—one that does not expose noncontraband items that
        otherwise would remain hidden from public view—during a
        lawful traffic stop, generally does not implicate legitimate privacy
        interests. (citation omitted)).


        24. The Court finds that there was sufficient reasonable
        suspicion to justify an additional two minutes to seek consent
        and one additional minute to then conduct the dog sniff after the
        eleven initial minutes of the traffic stop. Thus, the events were
        not violative of the United States Constitution.


Id. at 55-57.


Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020     Page 6 of 18
[11]   During the May 2019 jury trial, Ramseur objected to Officer Archbold’s

       testimony regarding the events of the traffic stop. The trial court overruled the

       objection. The jury found Ramseur guilty of both counts, but the trial court

       vacated the conviction for Count II as a lesser-included offense. In June 2019,

       the trial court sentenced Ramseur to eighteen years in the DOC, with four years

       suspended to probation. Ramseur now appeals his conviction.


                                                       Analysis

[12]   Ramseur argues that Officer Archbold’s use of the canine officer violated

       Ramseur’s rights under the Fourth Amendment of the United States

       Constitution. 3 There are three separate time periods in this particular search

       and seizure: (1) the traffic stop; 4 (2) the detention after the traffic stop was




       3
         Ramseur also argued, in support of his motion to suppress, that the search was improper under Article 1,
       Section 11 of the Indiana Constitution. In analyzing a canine sniff under Article 1, Section 11 of the Indiana
       Constitution, we would conduct the reasonableness test by balancing: “1) the degree of concern, suspicion, or
       knowledge that a violation has occurred, 2) the degree of intrusion the method of the search or seizure
       imposes on the citizens’ ordinary activities, and 3) the extent of law enforcement needs.” State v. Gibson, 886
       N.E.2d 639, 643 (Ind. Ct. App. 2008). Ramseur, however, does not make the Indiana Constitution argument
       in his brief. Ramseur was required to make a specific Indiana Constitution argument in his brief in order for
       us to address the argument. See Abel v. State, 773 N.E.2d 276, 278 n.1 (Ind. 2002) (“Because Abel presents no
       authority or independent analysis supporting a separate standard under the state constitution, any state
       constitutional claim is waived.”). Accordingly, we agree with the State that this argument is waived. See
       Ind. Appellate Rule 46(A).
       4
         Ramseur “does not dispute that the vehicle in which he was a passenger was validly pulled over for crossing
       the fog line.” Appellant’s Br. p. 12.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                      Page 7 of 18
       completed and during the canine sniff; 5 and (3) the search of the vehicle itself. 6

       Ramseur’s argument is limited to the second period of time, and Ramseur

       specifically argues that law enforcement did not have reasonable suspicion

       under the Fourth Amendment to conduct a canine open air sniff after the

       purpose of the traffic stop was complete.


[13]   Because Ramseur appeals from a completed jury trial rather than the denial of

       his motion to suppress, the issue is more appropriately framed as whether the

       trial court properly admitted the evidence at trial. See Clark v. State, 994 N.E.2d

       252, 259 (Ind. 2013). “The general admission of evidence at trial is a matter we

       leave to the discretion of the trial court.” Id. at 259-60. “We review these

       determinations for abuse of that discretion and reverse only when admission is

       clearly against the logic and effect of the facts and circumstances and the error

       affects a party’s substantial rights.” Id. at 260. “However, when a challenge to

       an evidentiary ruling is predicated on the constitutionality of a search or seizure

       of evidence, it raises a question of law that is reviewed de novo.” Curry v. State,

       90 N.E.3d 677, 683 (Ind. Ct. App. 2017), trans. denied (citations omitted). “The




       5
        This is the time period to which Ramseur’s argument is limited. Ramseur can properly contest this portion
       of the stop under the Fourth Amendment because Ramseur was “essentially seized when [Taliaferro, the
       driver, was] seized.” Campos v. State, 885 N.E.2d 590, 598 (Ind. 2008).
       6
        Ramseur is unable to challenge a search of the vehicle itself after the canine alerted because passengers in
       vehicles driven by the owners do not have standing to challenge a search of the vehicle. See Campos, 885
       N.E.2d at 598. The search occurred, however, as a result of the canine sniff, which is the basis of Ramseur’s
       objection to the admission of evidence.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                     Page 8 of 18
       State has the burden to demonstrate that the measures it used to seize

       information or evidence were constitutional.” Id.


[14]   The Fourth Amendment to the United States Constitution protects citizens

       against unreasonable searches and seizures by prohibiting them without a

       warrant supported by probable cause. U.S. Const. amend. IV. “The

       fundamental purpose of the Fourth Amendment to the United States

       Constitution is to protect the legitimate expectations of privacy that citizens

       possess in their persons, their homes, and their belongings.” Taylor v. State, 842

       N.E.2d 327, 330 (Ind. 2006). This protection has been “extended to the states

       through the Fourteenth Amendment.” Bradley v. State, 54 N.E.3d 996, 999

       (Ind. 2016). “As a deterrent mechanism, evidence obtained in violation of this

       rule is generally not admissible in a prosecution against the victim of the

       unlawful search or seizure absent evidence of a recognized exception.” Clark,

       994 N.E.2d at 260.


[15]   With respect to the Fourth Amendment and canine sniffs, in Curry v. State, 90

       N.E.3d 677, 783-85 (Ind. Ct. App. 2017), trans. denied, a panel of our Court

       summarized the law as follows:


               [A] dog sniff is not a search protected by the Fourth Amendment.
               State v. Hobbs, 933 N.E.2d 1281, 1286 (Ind. 2010) (citing Illinois v.
               Caballes, 543 U.S. 405, 490, 125 S. Ct. 834, 160 L.Ed.2d 842
               (2005)). Therefore, “no degree of suspicion is required to
               summon the canine unit to the scene to conduct an exterior sniff
               of the car or to conduct the sniff itself.” Id. A narcotics dog
               sweep “is an unreasonable investigatory detention if the motorist
               is held for longer than necessary to complete the officer’s work

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020   Page 9 of 18
        related to the traffic violation and the officer lacks reasonable
        suspicion that the motorist is engaged in criminal activity.”
        Austin [v. State], 997 N.E.2d [1027,] 1034 [(Ind. 2013)].


                                             *****


        “A seizure that is justified solely by the interest in issuing a
        warning ticket to the driver can become unlawful if it is
        prolonged beyond the time reasonably required to complete that
        mission.” Caballes, 543 U.S. at 407, 125 S. Ct. 834. . . . The
        critical question is not whether the sniff occurs before or after the
        officer issues a ticket, but whether conducting the sniff prolongs
        or adds time to the stop. Id. at 1616. The burden is on the State
        to show the time for the traffic stop was not increased due to a
        canine sniff. Wells v. State, 922 N.E.2d 697, 700 (Ind. Ct. App.
        2010), trans. denied.


                                             *****


        We acknowledged that the Fourth Amendment can be
        implicated in the face of undue delay. “The [Caballes] Court
        indicated the Fourth Amendment would be violated if a traffic
        stop were unreasonably prolonged in order for a canine sniff to
        be carried out, because absent reasonable suspicion of criminal
        activity in addition to the traffic violation, the driver would be
        unlawfully detained at that point.” Id. at 790 (citing Caballes, 543
        U.S. at 407-08, 125 S. Ct. 834). The Bush [v. State, 925 N.E.2d
        787 (Ind. Ct. App. 2010)] Court observed that cases applying
        Caballes fall within two groups: (1) the canine sniff was a proper
        incident to a valid traffic stop, having taken place before the
        purpose of the traffic stop was complete or (2) the purpose of the
        traffic stop was complete or officers significantly prolonged the
        stop for the canine unit to arrive. 925 N.E.2d at 790.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020   Page 10 of 18
[16]   Here, Officer Archbold issued the warning ticket and asked Taliaferro to stay

       and answer additional questions. 7 The canine open air sniff then occurred.

       Ramseur concedes that the stop was prolonged only for a “short duration.”

       Appellant’s Br. p. 10. Nonetheless, the purpose of the traffic stop was complete

       when the warning ticket was issued; therefore, continuing the traffic stop for

       any additional period of time required reasonable suspicion. See Rodriguez v.

       United States, 575 U.S. 348, 350-51, 135 S. Ct. 1609, 1612 (2015). (“A seizure

       justified only by a police-observed traffic violation, therefore, becomes unlawful

       [under the Fourth Amendment] if it is prolonged beyond the time reasonably

       required to complete the mission of issuing a ticket for the violation.”)

       (quotations omitted); see also Wells v. State, 922 N.E.2d 697, 700 (Ind. Ct. App.

       2010) (“Although a dog sniff is not a search, an officer must have reasonable

       suspicion of criminal activity in order to detain an individual beyond what is

       necessary to complete a traffic stop related to the reason for that stop.”); see also

       Bush, 925 N.E.2d at 791 (holding that, when the canine sniff was not part of the

       traffic stop, the court “must determine whether the officers had reasonable

       suspicion Bush or his passenger were engaged in criminal activity so as to

       justify prolonging Bush’s detention”).




       7
        The trial court found that the interaction was not consensual because Taliaferro “was not free to leave and
       did not have a subjective belief that she was free to leave[,]” and the State does not challenge this finding.
       Appellant’s App. Vol. II p. 55. The State does, however, point out that Officer Archbold did not ask
       Taliaferro to close the door to Officer Archbold’s police vehicle and that Taliaferro did so voluntarily.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                      Page 11 of 18
[17]   Accordingly, we must determine “whether the officer[] had reasonable

       suspicion of criminal activity” under the Fourth Amendment. Curry, 90 N.E.3d

       at 685 (citing Bush, 925 N.E.2d at 791). Under the Fourth Amendment:


               Reasonable suspicion is a less demanding standard than probable
               cause and requires a showing considerably less than
               preponderance of the evidence, but it still requires at least a
               minimal level of objective justification and more than an
               inchoate and unparticularized suspicion or hunch of criminal
               activity. Thus, a reviewing court must examine the totality of
               circumstances of each case to see whether the detaining officer
               has a particularized and objective basis for suspecting legal
               wrongdoing.


       State v. Gray, 997 N.E.2d 1147, 1153 (Ind. Ct. App. 2013) (internal quotations

       and citations omitted). Here, Officer Archbold testified to four grounds to

       support his reasonable suspicion: the slow speed of the vehicle; Taliaferro’s

       nervousness; the short trip to Chicago; and Taliaferro’s and Ramseur’s

       conflicting stories regarding their activities that day.


[18]   Ramseur compares his case to Wilson v. State, 847 N.E.2d 1064, 1065 (Ind. Ct.

       App. 2006), and D.K. v. State, 736 N.E.2d 758, 760 (Ind. Ct. App. 2000), in

       which the Fourth Amendment arguments were similarly raised. In Wilson, the

       defendant was also subjected to a traffic stop. During the stop, officers noticed

       the defendant was nervous, and after running the defendant’s identification,

       officers discovered the defendant was previously convicted of a misdemeanor

       drug offense. Officers issued a warning ticket at 2:06 a.m., and officers then

       asked the defendant to step out of his vehicle. After the defendant

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020   Page 12 of 18
       acknowledged he had a knife and $4,000.00 cash in his pocket, officers

       requested permission to search the vehicle, which the defendant declined. At

       2:15 a.m., officers called for a canine officer. 8 Despite mentioning several times

       that he was cold, the defendant did not want officers to get his jacket from the

       vehicle.


[19]   In finding that officers did not possess reasonable suspicion under the Fourth

       Amendment, a panel of our Court concluded that:


                A person’s nervousness when stopped by the police at 2:00 a.m.
                is understandable, as is watching a passing patrol car. Carrying
                $4,000.00 in cash is unusual, but it is not illegal. [The officers]
                did not have reasonable suspicion to detain [the defendant] after
                the traffic stop was concluded and until the arrival of a drug-
                sniffing dog that was summoned only after [the defendant]
                declined to consent to a search.


       Wilson, 847 N.E.2d at 1068.


[20]   Similarly, in D.K., 9 law enforcement conducted a traffic stop of the juvenile

       driver. Officers observed that: the juvenile initially would not roll down his




       8
         In Wilson, the State also argued that Wilson gave the officer conflicting stories because, when Wilson was
       standing outside the vehicle, he said there were no weapons inside the vehicle; however, Wilson later
       admitted to having a pocket knife on his person. Our Court held that these comments were not contradictory
       and admonished the State for mischaracterizing the record.
       9
        In McLain v. State, 963 N.E.2d 662, 667 (Ind. Ct. App. 2012), this Court recognized that “[t]he case upon
       which the D.K. court relied, United States v. Mesa, 62 F.3d 159 (6th Cir. 1995), has since been explicitly
       rejected by the Sixth Circuit based on a 1996 U.S. Supreme Court case.” Therefore, according to McLain,
       “D.K. is no longer good law” on its analysis regarding law enforcement detaining a vehicle or its occupants
       after the purpose of the initial traffic stop has been completed. Regardless, we find this case distinguishable.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                       Page 13 of 18
       window; the two passengers in the vehicle would not make eye contact with

       officers; the juvenile had a police radio in his car; and the juvenile and

       passengers frequently turned around and looked at the officer while he was

       checking the license and registration. After issuing a verbal warning, the

       officers asked the juvenile driver if he had any weapons or illegal substances

       and asked to search the vehicle. The juvenile declined, and the officer retrieved

       his canine officer from his vehicle and walked around the juvenile’s vehicle.

       The canine officer alerted to illegal substances.


[21]   In finding no reasonable suspicion existed, our Court held:


               As to the initial failure to roll down the window, subsequently
               doing so should have dispelled any suspicion that this act would
               reveal the odor of narcotics. [Officers] testified that most people
               are nervous during a traffic stop. As to the failure to make eye
               contact, it seems likely that direct eye contact by all occupants
               could have also been interpreted negatively by the officer—as
               exhibiting hostility. As to the occupants’ turning around to look
               at him, no suggestion has been made as to how this indicates the
               likelihood of illegal activity. Finally, [officers] testified that the
               information about a police radio in [the juvenile’s] car had
               “no[thing] whatsoever” to do with his asking [the juvenile] about
               weapons or narcotics in the vehicle. Upon reviewing these facts
               articulated by Officer Johnson, facts existing before the officer
               informed [the juvenile] that there would be no traffic citation, we
               do not find them to create a reasonable suspicion of criminal
               activity to support continued detention for investigation.


       Id. at 761-62.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020   Page 14 of 18
[22]   On the other hand, the State points to Finger v. State, 799 N.E.2d 528 (Ind.

       2003), to support its argument that Officer Archbold had reasonable suspicion. 10

       In Finger, Officer Richard Young, with the Butler University Police

       Department, was dispatched after an anonymous call was received regarding a

       report of a “suspicious vehicle.” Finger, 799 N.E.2d at 530. Officer Young

       discovered two occupants in a vehicle parked partially in a driving lane just past

       an intersection. Id. The defendant told Officer Young that the car was out of

       fuel, and the pair was waiting on someone to bring gasoline. Officer Young

       knew a gas station was around the corner and saw the fuel gauge indicated

       approximately one-eighth of a tank of gas remaining in the vehicle. Officer

       Young also noticed the defendant was nervous. Officer Young testified at a

       motion to suppress hearing that the occupants “produced inconsistencies” in

       their information. Id. at 531. Officer Young observed in plain view a knife on

       the back seat and ammunition in the front seat of the vehicle. The occupants

       indicated they did not know who owned the items, and Officer Young became

       suspicious.


[23]   Approximately fifteen or twenty minutes later, Officer Young heard a report of

       an armed robbery at a liquor store approximately one block away. Officer

       Young instructed both occupants to exit the vehicle, read the occupants their

       Miranda rights, and arrested them. The defendant filed a motion to suppress




       10
         Finger does not involve a canine sniff; however, the case discusses facts necessary to support a finding of
       reasonable suspicion under the Fourth Amendment.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                      Page 15 of 18
       statements made in an interview with officers after the defendant’s arrest and to

       suppress admission of the knife and ammunition found in the vehicle. The

       defendant argued that he was unlawfully detained under the Fourth

       Amendment and the Indiana Constitution. Officer Young pointed to the

       following facts to support his reasonable suspicion for the investigative stop: 11

       (1) the report of the suspicious vehicle; (2) the defendant reported being out of

       fuel, but he had one-eighth of a tank of gas remaining and a gas station was just

       around the corner; (3) the occupants’ inconsistent stories; (4) a folded

       pocketknife was in plain view in the car; and (5) the vehicle’s passengers were

       nervous. The trial court denied the defendant’s motion, and our Court reversed

       the trial court’s order denying the motion to suppress.


[24]   On transfer, our Supreme Court held that Officer Young had reasonable

       suspicion to prolong the stop. In doing so, the Court gave little weight to the

       anonymous call of a suspicious vehicle and the passengers’ nervousness. Still,

       the Court found “a set of individually innocent facts, when observed in

       conjunction, can be sufficient to create reasonable suspicion of criminal

       activity.” Id. at 534 (citations omitted).


[25]   Now, we turn to the four circumstances Officer Archbold identified at the

       hearing on the motion to suppress to support his reasonable suspicion. First,




       11
         Our Supreme Court found that “retention of the driver’s license converted a consensual encounter [for
       Officer Young to aid the defendant’s supposedly stranded vehicle] into an investigative stop,” and thus,
       Officer Young needed reasonable suspicion to prolong the stop. Finger, 799 N.E.2d at 533.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020                   Page 16 of 18
       Officer Archbold identified the slow speed of the vehicle. Once Taliaferro

       crossed the fog line by half a car width, Officer Archbold initiated the traffic

       stop. The trial court found it would have been reasonable for Officer Archbold

       to interpret the slow speed as Taliaferro’s attempt to avoid interaction with law

       enforcement.


[26]   Second, Officer Archbold identified Taliaferro’s nervousness during the stop as

       suspicious. Our Supreme Court acknowledged that “nervousness is of limited

       significance when determining reasonable suspicion . . . it is common for most

       people to exhibit signs of nervousness when confronted by a law enforcement

       officer whether or not the person is currently engaged in criminal activity.”

       Finger, 799 N.E.2d at 534 (quotations and citations omitted). Nervousness

       alone would not be sufficient to support reasonable suspicion of criminal

       activity; this, however, does not render nervousness irrelevant. Instead,

       Taliaferro’s nervousness must be considered in conjunction with other factors.


[27]   Third, as to Ramseur’s short trip to Chicago, Officer Archbold testified that, in

       his twenty years of experience, those who travel to Chicago for a brief visit of

       approximately ten to fifteen minutes are typically making a drug-related

       transaction. After Ramseur’s account of the day’s events conflicted with

       Taliaferro’s, Officer Archbold sought Taliaferro’s permission to search the

       vehicle, which she declined.


[28]   Finally, Officer Archbold identified Ramseur’s and Taliaferro’s inconsistent

       stories. Ramseur argues that conflicting stories do not trigger reasonable


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020   Page 17 of 18
       suspicion. As in Finger, “[d]eceptive responses may contribute to reasonable

       suspicion of criminal activity.” Finger, 799 N.E.2d at 534. Accordingly, the

       inconsistent and deceptive stories were a proper factor to support reasonable

       suspicion along with the other circumstances identified by Officer Archbold.


[29]   Given Taliaferro’s slow speed, Taliaferro’s nervousness, the quick turnaround

       time in Chicago, and the inconsistencies between Ramseur’s and Taliaferro’s

       stories, we conclude that the circumstances here are more like those in Finger

       than in Wilson or D.K. Under the totality of the circumstances, we conclude

       that the brief canine sniff was proper under the Fourth Amendment because the

       officer had reasonable suspicion of criminal activity.


                                                  Conclusion

[30]   The officer had reasonable suspicion to support the canine sniff, which did not

       violate Ramseur’s rights under the Fourth Amendment. The trial court did not

       abuse its discretion in admitting the evidence. Accordingly, we affirm.


[31]   Affirmed.


       May, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1513 | May 26, 2020   Page 18 of 18